In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              ________________

                               NO. 09-21-00019-CV
                              ________________

                MARIA CONCEPCION DELGADO, Appellant

                                         V.

                        LUIS GOVEA LOPEZ, Appellee
________________________________________________________________________

                   On Appeal from the County Court at Law
                            Polk County, Texas
                         Trial Cause No. CIV33210
________________________________________________________________________

                          MEMORANDUM OPINION

      In this pro se appeal from a Final Decree of Divorce, Maria Concepcion

Delgado claims she is a “sovereign citizen” and challenges the trial court’s

jurisdiction. For the following reasons, we affirm the trial court’s judgment.

                              Relevant Background

      In October 2019, Luis Govea Lopez filed his Original Petition for divorce in

Polk County, Texas. Lopez alleged, among other things, that Delgado had been

domiciled in Texas for the previous six-month period and a resident of Polk County

                                          1
for the preceding ninety-day period. Citation issued, and after several unsuccessful

attempts to serve Delgado, Lopez filed a Motion for Alternative Service supported

by a process server’s affidavit outlining her attempts to serve Delgado. The trial

court granted the Motion for Alternative Service, and the Return of Service shows

Delgado was successfully served in November 2019. Delgado subsequently filed

several documents with the trial court where she indicated she did “not consent to

these proceedings.” She also filed a “Demurrer Affidavit,” and “Affidavit of

Demand,” and “Notice Statement.”1

      The Final Decree of Divorce noted that on November 25, 2020, the trial court

conducted a hearing and despite receiving notice, Delgado failed to appear. The trial

court orally rendered and granted the divorce the same day but did not sign the Final

Decree of Divorce until January 2021. The Final Decree includes the trial court’s

findings that at the time of filing of the suit, Delgado had been domiciled in Texas

for the preceding six months and a Polk County resident for the preceding ninety

days. The trial court further found that it had jurisdiction of the case and parties and

the matter had been on file at least sixty days since the suit was filed. On appeal,

Delgado filed a letter brief with documents attached as an appendix, which were not

a part of the clerk’s record, and she has not provided us with a reporter’s record.



      1Delgado provided the same address for     herself as the location of service in at
least one of these documents.
                                           2
                               Standard of Review

      Delgado appeared pro se in the trial court and on appeal. We liberally construe

a pro se appellant’s brief. See Giddens v. Brooks, 92 S.W.3d 878, 880 (Tex. App.—

Beaumont 2002, pet. denied). Nevertheless, pro se litigants must comply with the

rules of evidence and procedure, and we do not afford them special treatment

because they are acting pro se. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184–

85 (Tex. 1978).

      An appellate brief must state all issues presented for review clearly and

concisely and include appropriate citations to authorities and to the record. See Tex.

R. App. P. 38.1(f), (i). “When the appellate issue is unsupported by argument or lacks

citation to the record or legal authority, nothing is presented for review.” Atkins-

January v. State Office of Risk Mgmt., No. 09–16–00439–CV, 2017 WL 3297977,

at *2 (Tex. App.—Beaumont Aug. 3, 2017, no pet.) (mem. op.) (citing Valadez v.

Avitia, 238 S.W.3d 843, 845 (Tex. App.–El Paso 2007, no pet.); Nguyen v. Kosnoski,

93 S.W.3d 186, 188 (Tex. App.–Houston [14th Dist.] 2002, no pet.)). We have no

duty or right to independently review the record and applicable law to determine if

there was error; if we did, we would no longer be neutral adjudicators but instead

become an advocate for that party. See Valadez, 238 S.W.3d at 845. Therefore, an

appellant may forfeit error through her failure to brief adequately. Fredonia State

Bank v. Gen. Am. Life Ins. Co., 881 S.W.2d 279, 284–85 (Tex. 1994) (stating “error

                                          3
may be waived by inadequate briefing [ ]”); McKellar v. Cervantes, 367 S.W.3d 478,

484 n.5 (Tex. App.—Texarkana 2012, no pet.) (noting “[b]are assertions of error,

without argument or authority, waive error.”); In re Lester, 254 S.W.3d 663, 668 n.3

(Tex. App.—Beaumont 2008, orig. proceeding).

                                      Analysis

      Delgado challenges the trial court’s jurisdiction over her based on a sovereign

citizen status, and her answer in the trial court contained handwritten notes that she

did “not consent to these proceedings.” We examine the question of jurisdiction de

novo. See Mayhew v. Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998). The

Texas Government Code has given the County Court at Law of Polk county

concurrent civil jurisdiction with the district court in family law cases and

proceedings. See Tex. Gov’t Code Ann. § 25.1892(a)(2). The phrase

“family law cases and proceedings” in Chapter 25 of the Government Code

incorporates suits for divorce “‘including the adjustment of property rights’” and

“‘every other matter incident to divorce ... proceedings.’” Id. § 25.0002(2); see In re

Marriage of Skarda, 345 S.W.3d 665, 669 (Tex. App.—Amarillo 2011, no pet.).

Delgado does not assert that this is not a divorce proceeding or that another court

has dominant jurisdiction. The County Court at Law of Polk County had jurisdiction

of this divorce proceeding. See Tex. Gov’t Code Ann. §§ 25.1892(a)(2), 25.0002(2).




                                          4
      Delgado’s brief also includes arguments claiming she is the “sole beneficiary

doing business as the name MARIA CONCEPCION DELGADO” which is “a non

corporate entity not registered with any Secretary of State.” Delgado further

contends the Polk County Court at Law is a foreign state and is misusing her name.

She argues that the trial court is “misusing the name of this American Citizen.”

      Even assuming Delgado preserved a “sovereign citizen” argument, Delgado’s

alleged sovereign-citizen status does not exempt her from the jurisdiction of the

Texas courts, as this court has previously rejected that notion in a criminal case. See

Borne v. State, 593 S.W.3d 404, 409 (Tex. App.—Beaumont 2020, no pet.) (noting

same in context of criminal case). Our sister state courts have likewise rejected

“sovereign citizen” arguments. See Barcroft v. Walton, No. 02-16-00110-CV, 2017

WL 3910911, at *5 n.10 (Tex. App.—Fort Worth Sept. 7, 2017, no pet.) (mem.

op.); Barcroft v. Cty. of Fannin, 118 S.W.3d 922, 925–26 (Tex. App.—Texarkana

2003, pet. denied). We agree and reject Delgado’s “sovereign citizen” arguments as

somehow precluding the trial court’s jurisdiction.

      Texas law allows a suit for divorce if the petitioner or the respondent has been

“(1) a domiciliary of this state for the preceding six-month period; and (2) a resident

of the county in which the suit is filed for the preceding 90–day period.” Tex. Fam.

Code Ann. § 6.301. Section 6.301’s requirements are not jurisdictional, but rather

are mandatory and involve the right to maintain suit. See Reynolds v. Reynolds, 86

                                          5
S.W.3d 272, 276 (Tex. App.—Austin 2002, no pet.); Oak v. Oak, 814 S.W.2d 834,

837 (Tex. App.—Houston [14th Dist.] 1991, writ denied). The domicile and

residence requirements are fact issues the trial court determines, which will not be

disturbed unless there is a clear abuse of discretion. Griffith v. Griffith, 341 S.W.3d

43, 53 (Tex. App.—San Antonio 2011, no pet.). A trial court may grant a divorce if

it has been on file for at least sixty days. Tex. Fam. Code Ann. § 6.702(a).

      In his Original Petition, Lopez pleaded that Delgado was domiciled in Texas

for the preceding six months and a resident of Polk County for the preceding ninety

days. The trial court’s Divorce Decree incorporated findings that Delgado was a

domiciliary of Texas for the requisite six months, a resident of Polk County for

ninety days, and that the matter had been on file for at least sixty days. The trial

court’s findings of fact are conclusive in the absence of a reporter’s

record. See Campos v. Campos, 388 S.W.3d 755, 758 (Tex. App.—El Paso 2012, no

pet.); In re J.C., 250 S.W.3d 486, 489 (Tex. App.—Fort Worth 2008, pet.

denied). Given the trial court’s findings and absence of a reporter’s record, we

conclude that Lopez satisfied section 6.301’s mandatory requirements, which

allowed him to maintain his divorce suit against Delgado. See Campos, 388 S.W.3d

at 758; In re J.C., 250 S.W.3d at 489; see also Tex. Fam. Code Ann. § 6.301.

      We overrule Delgado’s first issue challenging the trial court’s jurisdiction and

Lopez’s right to maintain a divorce proceeding against her. To the extent she

                                          6
attempts to raise other arguments in her brief, there are no citations to the record or

appropriate authority, and we are unable to ascertain other coherent issues.2 See Tex.

R.   App. P.      38.1(f),   (i).   Accordingly, she      has    waived    any    other

issues. See WorldPeace v. Comm’n for Lawyer Discipline, 183 S.W.3d 451, 460

(Tex. App.—Houston [14th Dist.] 2005, pet. denied) (holding appellant’s failure to

offer argument, citations to record, or citations to authority in its brief waived issue

on appeal); see also Fredonia State Bank, 881 S.W.2d at 284–85.

                                     Conclusion

      Having overruled Delgado’s issues, we affirm the trial court’s judgment.

      AFFIRMED.

                                               ________________________________
                                                     W. SCOTT GOLEMON
                                                          Chief Justice

Submitted on June 16, 2022
Opinion Delivered October 6, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.




      2The   authorities Delgado cited had little or no applicability to the matter
before us.
                                           7